               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAE JAVAR COMPTON,                   :
             Petitioner,              :      1:18-cv-2115
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
DAVID J. EBBERT,                      :
              Respondent.             :

                                  ORDER

                             February 5, 2020

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc.1), and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus is DISMISSED as it relates to
             Incident Report 3184195 and the civil rights claims. The dismissal as
             to the civil rights claims is without prejudice to Compton’s right to
             pursue the claims in a properly filed civil rights claim.

      2.     The petition for writ of habeas corpus is DENIED with respect to
             Incident Report Numbers 2828416, 2928319, 2928499, 2928836,
             and 2943200, and the SMU challenge based on the Court’s prior
             Memorandum and Order filed on September 3, 2019, in the matter of
             Compton v. Ebbert, Civil No. 1:18-cv-0220.

      3.     The Clerk of Court is directed to CLOSE this case.


                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
